Citation Nr: 0607487	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  02-01 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
chronic urinary tract infection, to include as due to 
ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




FINDINGS OF FACT

1.  Service connection for chronic urinary tract infections 
was denied by a January 1994 unappealed rating decision.

2.  Additional evidence received subsequent to the 1994 
rating decision includes VA treatment records dated from 
December 1977 to April 1997, and April 2001 to October 2001, 
and a private treatment record dated in October 1997.

3.  The additional evidence with regard to the veteran's 
claim to reopen the issue of entitlement to service 
connection for chronic urinary tract infections is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for chronic urinary tract infections is 
not new and material, and therefore, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.104, 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the claim in this case was filed and initial 
adjudication had taken place prior to the enactment of the 
VCAA.  Thus, preadjudication notice was not provided nor was 
it possible.  The Court's decision did not contain a remedy 
under such facts, and there appears to be no effective remedy 
available given these circumstances.  Nevertheless, in 
January 2003, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to reopen his claim of entitlement to 
service connection for chronic urinary tract infections.  

The VCAA explicitly provides that, "[n]othing in [38 
U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a 
claim for service connection which has been previously and 
finally disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of the 
claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 
285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 
(1996).  A recent amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  Compare 38 C.F.R. § 3.156(a) 
(2001), with 38 C.F.R. § 3.156(a) (2005).  The veteran's most 
recent claim to reopen the issue of entitlement to service 
connection for chronic urinary tract infections was filed in 
November 2000.  Therefore, the earlier version of the law 
remains applicable in this case.

According to the relevant VA regulation, "[n]ew and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(2001).  

The RO denied service connection for chronic urinary tract 
infections, based on new and material evidence not having 
been submitted, in January 1994, and notice of that decision 
was provided to the veteran the same month.  He did not 
appeal and that decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.  The matter under consideration in this 
case at that time was whether new and material evidence, 
showing a nexus between the veteran's postservice 
genitourinary conditions and his inservice urinary tract 
infections, had been submitted.  In order for the veteran's 
claim to be reopened, evidence must have been presented or 
secured since the January 1994 rating decision that is 
relevant to, and probative of, this matter.  

The evidence of record at the time of the January 1994 rating 
decision relevant to the veteran's claim for service 
connection for chronic urinary tract infections included his 
service medical records, showing service from January 1951 to 
October 1954; private medical treatment records, dated in 
February 1974, and from December 1964 to February 1968; 
undated private employer medical records; VA treatment 
records dated from June 1975 to August 1975, November 1977 to 
January 1978, November 1978 to May 1979, February 1984 to 
March 1984, March 1989 to June 1993; and documents from the 
Departments of the Navy and Energy regarding the veteran's 
exposure to radiation, dated in January 1980 and July 1983.  

The additional evidence added to the record since the January 
1994 rating decision includes VA treatment records dated from 
December 1977 to March 1989, in April 1996, in April 1997, 
and from April 2001 to October 2001; and a private treatment 
record dated in October 1997.  However, the evidence 
submitted since the last final rating decision does not 
include a nexus opinion relating the veteran's military 
service, to include his inservice urinary tract infection to 
any postservice genitourinary disorder.  Indeed, the VA 
treatment records dated in December 1977, April 1996, and 
April 1997 show no abnormal objective clinical findings with 
regard to the veteran's genitourinary system.  The newly 
associated evidence includes the veteran's contention that 
his genitourinary disorder was caused by exposure to ionizing 
radiation.  However, this assertion was already of record, 
and statutory authority does not include urinary tract 
infections among those conditions shown to be presumptively 
linked to ionizing radiation exposure.  38 C.F.R. 
§ 3.309(d)(2) (2005).  Moreover, there is no medical evidence 
of record linking any current genitourinary disorder to 
exposure to ionizing radiation. 

Finally, a significant portion of the evidence submitted 
since the last final rating decision are copies of medical 
treatment records already of record, including the veteran's 
service medical records, and treatment records from a private 
hospital during the mid-1960s.  Accordingly, the Board finds 
that the evidence discussed above is either not "new," in 
that it was previously of record, or is cumulative or 
duplicative of evidence associated with the claims file prior 
to the January 1994 rating decision.  It is, therefore, not 
"material" for purposes of reopening the claim, as it does 
not bear directly and substantially upon the specific matter 
under consideration, and is not so significant that it must 
be considered to fairly decide the merits of the claim.  

For these reasons, the Board finds that the additional 
evidence associated with the file since the January 1994 
decision denying the veteran's claim for entitlement to 
service connection for chronic urinary tract infections is 
not new and material, and as such, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been submitted, the 
appeal as to the claim of entitlement to service connection 
for chronic urinary tract infections is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


